IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEPHEN MONTGOMERY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3806

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 13, 2016.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Stephen Montgomery, Pro Se, Appellant.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.